Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/998938 
    
        
            
                                
            
        
    

Parent Data16998938, filed 08/20/2020 is a continuation of PCT/US2019/018626 , filed 02/19/2019 PCT/US2019/018626 Claims Priority from Provisional Application 62632957, filed 02/20/2018 PCT/US2019/018626 Claims Priority from Provisional Application 62756513, filed 11/06/2018



Amendments in claims filed on 11/20/2020 are entered. 
Claims 3, 5, 8-10, 17-24, 27, 30-34 and 37 are currently pending.

Response to Remarks

Applicant’s claims amendments filed on 11/20/2020 is acknowledged.  Amendments are entered.  Examiner notes that Applicants have not provided  the support of the amendments in claims.  Applicants stated that “support for the new claims can be found throughout the as-filed Application. No new matter has been added.”  Claims 1-37 were previously pending.  Claims 1-2, 4, 6-7, 11-16, 25-26, 28-29, 35-36 were canceled.  Claims 3, 5, 8-9, 17-18, 21- 23, 27, 30 and 33-34 were amended.  For complete documentation, support for the amendments should be provided while responding to the restriction requirement.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 3, 8-10, 17-24, 27, 30-34 and 37 are drawn to:
    PNG
    media_image1.png
    141
    658
    media_image1.png
    Greyscale


Classified:
 	A61K31/18|A61K31/50|A61P21/00 ).CPC.)



Group II, claim 5 is drawn to: 
    PNG
    media_image2.png
    386
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    156
    624
    media_image3.png
    Greyscale

Classified: 
A61K31/18|A61K31/50|A61P21/00 ).CPC)

Inventions of group I and II are directed to related method of use. Group I is drawn to treatment of neuromuscular condition. The specific disease to be treated are disclosed in claim 8.. Claim 8 is drawn to method for treating neuromuscular condition selected from Duchenne Muscular Dystrophies, Becker muscular dystrophy, myotonic dystrophy 1, myotonic dystrophy 2, facioscapulohumeral muscular dystrophy, oculopharyngeal muscular dystrophy, limb girdle muscular dystrophy, tendinitis, carpal tunnel syndrome.  Group II is drawn to an assay. 
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(a) the inventions have acquired a separate status in the art in view of their different classification and consideration; (group I is drawn to treatment and group II is drawn to an assay),
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species as cited below. The species are independent or distinct because they do not have a common core along with other differences.  In addition, these species are not obvious v5ariants of each other based on the current record.
3, 5, 8-10, 17-24, 27, 30-34 and 37 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
For election, Applicant should elect one group and from the elected group one specific compound as species one specific method for treatment.  Specific diseases are schizophrenia and bipolar disorder or any other specific disease treated and disclosed in specification.

Applicant is requested to draw the structure of the compound and full name of elected species and its support in specification.

Election of species:

Applicants should elect one group and from elected group one specific species.  For group I, one specific species is for example one specific compound which will be used one specific disease should be elected.   Applicant should provide the structure of the compound with the election.  


In order to expedite the prosecution Applicants should make sub-genus around the elected species.  Instant specification discloses that inhibitor of skeletal muscle myosin II inhibits ATPase activity but may not inhibit cardiac muscle myosin S1 ATPase in vitro assays. In some embodiments, said inhibitor of skeletal muscle myosin II may be a sulfonamide, a hydroxycoumarin, a pyridazinone, or a pyrrolidinone. [0024]. 

Species of the Compound

Inhibitor of skeletal muscle myosin II [0024].
Specific compound should be elected from substituted N-benzyl-p-tolyl-sulfonamide or any other disclosed in the specification such as specific compound with hydroxycoumarin, a pyridazinone, or a pyrrolidinone or any other disclosed in the specification.

Treatment of specific disease (Claim 8 is drawn to specific diseases)

Duchenne Muscular Dystrophy, (DMD). (claim 27)
Neuromuscular conditions:
Becker muscular dystrophy, (BMD).
Myotonic dystrophy 1.
Myotonic dystrophy 2.
Facioscapulohumeral muscular dystrophy, o
Culopharyngeal muscular dystrophy, limb girdle
Muscular dystrophy, (MD).
Tendinitis. Or 
Carpal tunnel syndrome. See [0011].

Or any other disease not listed above and disclosed in the specification.

If Applicants elect group II, drawn to an assay as in claim 5.  Applicant should elect one specific disease which will be treated by one specific compound or its salt for group I. Applicant should elect one specific assay for a treatment as in claim 5. 
Applicants should show the support of the elected invention in original specification.
Different forms of disease do not correspond to the same invention because these diseases require different patient populations, and have different etiologies and pathophysiologies. In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).


Telephonic Election

Due to the complexity of the invention, no telephone call was made to request an oral election to the above restriction requirement. It was decided to send in writing. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Notice of Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628